Citation Nr: 0032091	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of the 
right knee with meniscectomy, currently evaluated as 10 
percent disabling.

2.  The propriety of the initial 10 percent evaluation 
assigned for arthritis of the right knee with limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1997 rating 
decision from the Los Angeles, California, Regional Office 
(RO).  The veteran perfected a timely appeal to that 
decision.

By a rating action dated in January 2000, the RO 
recharacterized the veteran's service-connected right knee 
disorder as residuals of the right knee with meniscectomy, 
and granted service connection and assigned a separate rating 
10 percent disability evaluation for arthritis of the right 
knee with limitation of motion.  Thus, the initially appealed 
increased rating claim now requires consideration of the two 
assigned evaluations for the right knee.

As evaluation of the rating assigned for the veteran's 
arthritis involves a question of the propriety of the initial 
evaluation assigned, that issue has been recharacterized in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in the recently-issued 
case of Fenderson v. West, 12 Vet. App. 119 (1999.  
Furthermore, inasmuch as the grant of 10 percent evaluations 
each for the right knee instability and right knee arthritis 
are not the maximum benefits available under the rating 
schedule, the increased rating issues still remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge sitting at the Los Angeles, 
California, RO in July 2000.



REMAND

The veteran testified at her hearing before a Veterans Law 
Judge at the RO in July 2000 that she has received regular 
treatment for her service-connected right knee disabilities 
at Kaiser Permanente, Northridge Hospital Medical Center, and 
the Department of Veterans Affairs (VA) Medical Center in 
West Los Angeles (Brentwood [Wilshire Boulevard], California.  
However, while medical records for the veteran from Kaiser 
Permanente dated from February 1992 to August 2000 are of 
record, medical records from Northridge Hospital Medical 
Center and the VA Medical Center in West Los Angeles 
(Brentwood [Wilshire Boulevard], California, dated subsequent 
to July 1996, have not been associated with the veteran's 
claims folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski , 2 Vet. App. 611, 613 (1992).  
The RO must obtain these treatment records because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of these claims.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
medical treatment and evaluation for the 
veteran's right knee disorders from the 
Northridge Hospital Medical Center and 
the VA Medical Center in West Los Angeles 
(Brentwood [Wilshire Boulevard], 
California, dated subsequent to July 
1996; as well as from any other source or 
facility identified by the veteran.  If 
any requested records are unavailable, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  Following the development above, the 
RO should consider whether it is 
necessary to provide the veteran with 
another VA orthopedic examination.  In 
the event such examination is scheduled, 
it is imperative that the examiner have 
access to the entire claims folder for 
review prior thereto.  The rationale for 
any opinion reached should be fully 
explained.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record (including that 
submitted to the Board after the July 
2000 hearing) and legal authority, 
specifically to include that cited to 
above.  The RO should also consider 
whether the propriety of assigning 
"staged ratings" for arthritis of the 
right knee with limitation of motion is 
appropriate.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, she and her 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before her case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

